Title: From Thomas Jefferson to Benjamin Hawkins, 4 August 1804
From: Jefferson, Thomas
To: Hawkins, Benjamin


               
                  
                     Dear Sir
                  
                  Monticello Aug. 4. 1804
               
               This will be handed you by Isaac Briggs, Surveyor general of the territories of the US. South of Tennessee, now on his return to Natchez the place of his residence. being anxious to get the most direct road from Washington to N. Orleans, without crossing the mountains, mr Briggs has consented to go what we deem the most direct & practicable road to ascertain & plat all it’s remarkeable points so that we may have their positions & distances as accurately as celestial observations will give them, to make all material enquiries respecting better ways, when better are to be had than the one he pursues, & thus enable us to decide on the best, combining distance, and all other material circumstances. his rout will probably lead him near your residence in which case he will visit you. I pray you to be useful to him for all the purposes of his journey wherein you can and particularly in giving to the Indians such an understanding of his object as may prevent their jealousy & procure him safety. your advice too, as to his best rout to the confluence of Alibama & Tombigbee (one of the points he is to ascertain) will be useful to him. his candor, truth and good sense will of themselves recommend him to your personal attentions; my personal acquaintance with him having given me the most perfect confidence in these. Accept my friendly salutations and assurances of great & constant esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            